Citation Nr: 1141683	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-27 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.    

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and D.K.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 

INTRODUCTION

The Veteran had active service from September 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.                

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2011.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran maintains that he currently has bilateral hearing loss and tinnitus that are due to acoustic trauma incurred in service.  In the September 2011 Travel Board hearing, he reported that while was in the Navy, he served aboard the USS Simon Lake.  He indicated that initially, his Military Occupational Specialty (MOS) was as a yeoman, which was a secretarial position.  However, the Veteran stated that because he did not like being confined to small areas, he transferred to a boat crew where he ran boats between the ship and shore.  According to the Veteran, he became an undesignated seaman and was a captain in charge of the boats.  He indicated that he was responsible for the maintenance of the boats, including their motors, and that he was exposed to the noise from the motors.  In addition, in an August 2007 statement from the Veteran, he reported that on one occasion, when he was on the deck of the ship, guns were fired in close range to where he was standing.  He noted that he did not have any hearing protection and that he was subsequently unable to hear anything for a short period of time.  In light of the above, the Veteran contends that due to his in-service noise exposure, he developed bilateral hearing loss and tinnitus.

Service records show that the Veteran served in the Navy from July 1967 to August 1969.  The Veteran's MOS was as a seaman and he served aboard the USS Simon Lake from August 1968 to August 1969.    

The Board recognizes that in the May 2009 statement of the case (SOC), the RO noted that the USS Simon Lake was a class of submarine tender which performed mobile repair and was considered a floating general store.  The ship's principal functions were submarine repair and supply of general and technical items to meet the needs of the ships she served.  The USS Simon Lake did not engage in combat.  In light of the above, the RO concluded that the Veteran was not exposed to acoustic trauma while he was in the military.  However, the Board notes that the Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, in light of the Veteran's August 2007 statement regarding exposure to the firing of guns and his September 2011 testimony regarding exposure to loud noises from boat engines, and given that his MOS was as a seaman and he served aboard the USS Simon Lake, the Board finds that the Veteran's statements in regard to his noise exposure credible and consistent with military service.  See 38 U.S.C.A. § 1154(b) (West 2002).

The Veteran's service treatment records are negative for any medical findings of hearing loss, including hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2011).  The records are also negative for any complaints or findings of tinnitus.  In August 1969, the Veteran underwent a separation examination.  At that time, hearing was 15/15 bilaterally in whispered and spoken voice.  The Veteran's ears were clinically evaluated as "normal."    

The evidence of record includes a VA Medical Center (VAMC) audiology consultation report, dated in August 2007, with an attached uninterpreted audiogram.  At that time, the Veteran reported significant noise exposure during military service, including from weapons on board ship and boat motors.  He denied any further noise exposure after his discharge.  The Veteran indicated that at present, he had bilateral hearing loss and experienced tinnitus.  An audiogram was performed.  The examiner interpreted the results of the audiogram as showing normal hearing through 2,000 Hertz (Hz) on the right and through 1,000 Hz on the left, dropping to a moderate high frequency sensorineural hearing loss in the right and a severe sensorineural hearing loss in the left.  Word recognition scores were 100 percent in the right and 96 percent in the left.  The examiner stated that the Veteran's bilateral hearing loss had the classic characteristics of a noise-induced hearing loss.  According to the examiner, in consideration of the Veteran's account of noise trauma during service, it was plausible that the Veteran's hearing loss was at least in part caused by his in-service noise exposure.     

In this case, there is no record of a VA audiological examination to determine if the Veteran has a current hearing loss disability in one or both ears as defined by 38 C.F.R. § 3.385 (2011).  In view of the foregoing, it is the undersigned's view that there is a duty to provide the Veteran with a VA audiological examination for the purpose of determining whether he has a hearing loss disability as defined by 38 C.F.R. § 3.385 and, if so, whether such began during service or as the result of some incident of active duty, to include exposure to excessive noise.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In addition, the Board finds that the August 2007 VA audiogram should be interpreted. 

With respect to the Veteran's tinnitus, the Board observes that the Veteran is considered competent to report what comes to him through his senses, to include ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
("Ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469- 70 (1994). The Veteran reports that he experiences tinnitus and it is his contention that his current tinnitus is related to in-service noise exposure.  Tinnitus is a diagnosis based on purely subjective complaints; accordingly, the Veteran's lay statement is competent evidence of a current diagnosis of tinnitus.  Charles, supra.  

In view of the foregoing, the Board finds that an examination is necessary to ascertain whether the Veteran has tinnitus due to noise exposure in service. Therefore, in light of the above, the Board is of the opinion that a VA examination, as specified in greater detail below, should be performed in order to determine the nature and etiology of any tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO should have the August 2007 VA Audiogram interpreted.  

2.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded an audiological examination for the purpose of determining whether he has a hearing loss disability as defined by 38 C.F.R. § 3.385, and if so, whether such began during service or as the result of some incident of active duty, to include exposure to excessive noise, and also for the purpose of determining the nature, severity, and etiology of his tinnitus.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must specifically review the August 2007 VA audiology consultation report.   All necessary special studies or tests are to be accomplished.  It is requested that the examiner obtain a detailed history of the Veteran's in- service and post-service noise exposure.

After a review of the relevant medical evidence in the claims file, and any additional tests that are deemed necessary, the examiner must provide an opinion on the following:

(i) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's hearing loss had its onset during service or is otherwise related to any incident of service, to include exposure to excessive noise?

(ii) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's tinnitus had its onset during service or is otherwise related to any incident of service, to include exposure to excessive noise?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.  

3.  The RO must then review and re- adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review.









The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


